962 So. 2d 352 (2007)
James WILLIAMS a/k/a Keith Robinson, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-3212.
District Court of Appeal of Florida, Third District.
July 11, 2007.
James Williams a/k/a Keith Robinson, in proper person.
Bill McCollum, Attorney General, and William J. Selinger, Assistant Attorney General, for appellee.
Before GREEN, WELLS, and CORTIÑAS, JJ.
PER CURIAM.
Defendant appeals from an order dated November 28, 2006 denying a rule 3.800 motion dated December 6, 2005. Finding no merit in any of defendant's arguments, we affirm the November 28, 2006 order.